DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 12 July 2022. 
Claims 1, 2, 6, 7, 12, 13, 14, and 18 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

Amended claim 1 recites the non-original limitation “defining, by the processing system based on input from the broker received at the user interface, a template for establishing future curated deals of the broker, wherein the defining the template comprises receiving from the broker via the user interface data defining targeting, pricing, margins, or a combination of these for the curated deals of the broker including the enhanced curated deal.” 
Note that prior to the identified limitation, the claim recites receiving information from the broker to create an enhanced curated deal. Thus where the limitation at issue recites “receiving from the broker … data … for the curated deals of the broker including the enhanced curated deal”, this limitation is interpreted as receiving the data used to create the enhanced curated deal and other curated deals. Thus the defining of the template includes receiving the information used in creating prior deals. The specification does not appear to support such claim scope. 
	Applicant appears to identify [000171] as support for the identified limitation (12 July 2022 Remarks, Page 17 of 27). 
[000171] As a curator or broker, a user, such as but not limited to via the user interface 800, the plan window, one or more APIs or other techniques, can define and save a template for media products with specific targeting, pricing, and/or margin combinations so that the user has an easier way to standardize deals across operations staff, and execute against deals that the user will sell to many different buyers. Margins can include fees that a broker can charge or otherwise add to the price of the ad space as part of the curated deal. Like any media seller, curators can have a set of "rate card" or "off the shelf' products that will be their starting point for any sale. In one embodiment where the curator is also managing the platform, the curator can group a specific list of sellers into a "Tier 1 Supply" template. In another embodiment, a curator can group a number of different data segments together (e.g., five - although any number can be used) on a list of a number of seller deals (e.g., twenty five - although any number can be used) with a completion rate target as a defined product. For instance, these templates can provide operational value in generating a forecast in bulk, or to pre-load complex targeting requirements, as opposed to requiring a re-defining each and every time a user wants a forecast for them.

The above disclosure vaguely describes defining a template, including specifying targeting, pricing, and margins. It does not suggest that the defining of a template includes receiving or using the information of previously created deals. As such, the disclosure at [000171] does not support the identified limitation. The remainder of the original disclosure similarly does not support or suggest the identified limitation. Because the original disclosure does not support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected based on the written description requirement. Claims 14 and 18 are similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1, which is representative of claims 14 and 18, recites in part, obtaining from the broker, user input comprising targeting data margin data and assigned buyers; combining, data defining a curated deal based on the user input from the broker, wherein the combining the data defining the curated deal comprises combining together, responsive to interaction by the broker, data defining an inventory of a plurality of impressions across impressions of a plurality of sellers in electronic advertising, wherein the curated deal is assigned to the assigned buyers; obtaining, from the broker, proprietary information of the broker associated with end users, wherein the proprietary information is derived from the end users interacting with an electronic product of the broker; combining, based on input from the broker, the proprietary information of the broker with the data defining the curated deal forming an enhanced curated deal; storing, the enhanced curated deal; defining, based on input from the broker, a template for establishing future curated deals of the broker, wherein the defining the template comprises receiving from the broker data defining targeting pricing, margins, or a combination of these for the curated deals of the broker including the enhanced curated deal, wherein the defining the template comprises receiving from the broker information defining a list of sellers of the multiple sellers offering inventories of impressions; storing, the template for subsequent use defining a further curated deal of the broker, the future curated deal to aggregate, by the broker, respective inventory of a plurality of impressions across impressions of sellers of the list of sellers; receiving an ad call associated with an ad space available in media content that that is being presented at an end user; conducting auctions with a group of bidders, wherein the auctions include a curated deal auction based on the enhanced curated deal in which the broker aggregates curated deal inventory across the plurality of seller including a seller of the ad space, wherein the enhanced curated deal includes the proprietary information of the broker to facilitate a decision by bidders of the group to provide a bid to an auction of the auctions, and wherein the curated deal inventory includes the ad space; obtaining bids from the auctions; determining a winning bid from among the bids; and providing a notification associated with the winning bid, wherein the notification causes a creative associated with the winning bid in the ad space and wherein each curated deal aggregates, by the broker, respective inventory of a plurality of impressions across impressions of multiple sellers offering inventories of impressions in electronic advertising for offer to buyers of the curated deals in electronic advertising, wherein the broker is independent of the multiple sellers and independent of the buyers. These limitations set forth a concept of creating and managing deals associated with advertising auctions, which is unambiguously an advertising activity. As such, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. The claims recite the additional element of a processing system or a device, comprising a processing system including a processor; and a memory. These additional elements are recited at an extreme level of generality and are interpreted as generic computing devices used to implement the abstract idea. Using a generic computing device does not integrate an abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of a user interface presented at a communication device which includes receiving input via the user interface, and wherein user interface comprises a menu system. However, this interface does not reflect any improvement to technology, does not require a particular machine, does not effect a transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving computers with user interfaces. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element presenting information at an end user device, and causing the end user device to render a creative. However this electronic distribution of content to user devices does not reflect any improvement to technology, does not require a particular machine, does not effect a transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving electronic advertising. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a computerized environment involving user interfaces, access controls, and electronic advertising. Further, this combination of additional elements does not reflect any improvement to technology, does not require a particular machine, does not effect a transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. As such, the combination of additional elements does not integrate the abstract idea into a practical application. As the additional elements, both individually and as a combination, do not integrate the abstract idea into a practical application the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they amount to significantly more than an abstract idea. The claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. The claims further recite the additional element receiving input at a user interface of a communication device. However, Nilsson (US 2009/0324098 A1) demonstrates that receiving input from a graphical user interface of a communication device was conventional long before the priority date of the claimed invention (“to select a contact in a displayed list of contacts, to select an icon or function in a GUI shown on the display may provide an input to the controller in conventional manner.” See at least [0046]). As such, this additional element does not amount to significantly more. The claims further recite the additional element of presenting content at an end user device, and causing the end user device to render a creative. However, Whittaker et al. (US 2006/0041638 A1) demonstrates that such electronic advertising was conventional long before the priority date of the claimed invention (“A conventional advertisement servicing scheme for "online" devices is first described with reference to FIG. 3.” See at least [0091]). As such, this additional element does not amount to significantly more. There are no further additional elements. As previously noted, when considered as a combination, the additional elements only generally link the abstract idea to a computerized environment involving electronic advertising. However, per MPEP 2106, the court have found generally linking the use of a judicial exception to a particular technology environment to be insufficient to qualify as significantly more. As such, the combination of additional elements do not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Claims 2-13, 15-17, 19, and 20 further narrow the abstract idea, but these dependent claims continue to recite an abstract idea. Claim 2 further narrows the user interface additional element by reciting a web page. However, this additional element, individually and in combination, continues to only generally link the abstract idea to an environment involving computers with user interfaces. Further, Kung (US 6604098 B1) demonstrates that web page based input was conventional long before the priority date of the claimed invention (“in the input box of homepages of conventional general entry web sites users have to enter” See at least Column 1 Lines 52-53). Thus this additional element, individually and in combination, fails to either integrate the abstract idea into a practical application or amount to significantly more. Claim 7 further narrows the user interface additional element by describing a “window”, but this limitation does not meaningfully influence the analysis of the additional element. Thus this additional element, individually and in combination, fails to either integrate the abstract idea into a practical application or amount to significantly more. The remaining dependent claims do not recite further additional elements. The previously identified additional elements, individually and in combination, do not integrate the further narrow abstract ideas of the identified dependent claims. As such, the additional elements of the remaining identified dependent claims continue to fail to integrate the abstract idea into a practical application. Therefore the remaining dependent claims are also directed to an abstract idea. The previously identified additional elements, individually and in combination, do not amount to significantly more than the narrowed abstract idea of the. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the dependent claims do not amount to significantly more, the dependent claims are not patent eligible.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1) and Eyal et al. (US 2020/0302488 A1). 

Regarding Claim 1: Lidow discloses a method, comprising:
providing, by a processing system, a user interface presented at a communication device of a broker for managing curated deals in electronic advertising, wherein each curated deal aggregates, by the broker, respective inventory of a plurality of impressions in electronic advertising, for offer to the buyers of the curated deals in electronic advertising, wherein the broker is independent of the multiple sellers and independent of the buyers, wherein the providing a user interface comprises providing a menu system for managing the curated deals by the broker; obtaining, by the processing system from the broker via the user interface, user input comprising targeting data and assigned buyers (A seller can negotiate with a buyer and reach an agreement or arrangement on pricing or other terms on an ad space inventory available from the seller. The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. See at least [0021]. Also: The system allows a reseller to combine an ad space with data associated with the ad space in a package deal. See at least [0007]. Also: assume that the seller R (a reseller of the ad space 126) See at least [0036]. Also: One transaction is between the buyer and the reseller. The other transaction is between the reseller and the ad space's publisher. Since the system conducts the auction and records the two transactions at the same time, the reseller can sell the ad space and the data associated with the ad space with a margin, without acquiring the ad space in advance.  See at least [0007]. Also: Here, an ad space inventory can be a collection of one or more ad spaces on web pages served by a publisher's web site. An ad space inventory can also be a collection of one or more ad spaces in user interfaces presented by a software application published by a publisher. Other collections of ad spaces of an ad space inventory are possible. See at least [0016]).
combining, by the processing system, data defining a curated deal based on the user input from the broker, wherein the combining the data defining the curated deal comprises combining together, responsive to interaction by the broker data with the menu system, data defining an inventory of a plurality of impressions in electronic advertising, wherein the curated deal is assigned to buyers (The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (“deal ID”), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. …  The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. The auction type specifies whether the deal is private or public. See at least [0021]. Also: The system allows a reseller to combine an ad space with data associated with the ad space in a package deal.  See at least [0007]. Also:  Here, an ad space inventory can be a collection of one or more ad spaces on web pages served by a publisher's web site. An ad space inventory can also be a collection of one or more ad spaces in user interfaces presented by a software application published by a publisher. Other collections of ad spaces of an ad space inventory are possible. See at least [0016]).
obtaining, by the processing system from the broker via the user interface, proprietary information of the broker associated with end users, wherein the proprietary information is derived from the end users interacting with an electronic product of the broker; combining, by the processing system based on input from the broker received at the user interface, the proprietary information of the broker with the data defining the curated deal forming an enhanced curated deal; storing, by the processing system, the enhanced curated deal (Particular implementations of the subject matter described in this specification describe methods for selling an ad space combined with data associated with the ad space, without acquiring the ad space in advance. In particular implementations, a seller (e.g., an ad network) can set up a deal (with one or more buyers) for an arrangement for purchasing a package that includes an ad space in an ad space inventory of a publisher and data associated with the ad space, and store the deal (for the package) in the deals database 139. The package deal (stored in the deals database 139) can include the package deal's identifier, and a floor bid price for the package. When an ad space in the ad space inventory becomes available, a buyer can bid on the package (including the ad space and data associated with the ad space) by submitting a bid using the package deal's identifier. In this way, the seller of the package deal does not acquire the ad space in advance before reselling the ad space (with the data included in the package) to the buyer. Particular implementations thus mitigate the risk for the seller of acquiring and holding on the ad space without reselling the ad space. See at least [0029]. Also: Data associated with the ad space 126 can include data associated with the user 119 such as user segment data and user behavioral data. User segment data include demographic information such as age, gender, location, school, and work. Other user segment data are possible. User behavioral data can include data associated with a user's online activities, for example, that the user put a toy in a shopping cart, the user searched for a toy, the user visited an online toy store yesterday, and a frequency the user searched for a toy. Other user behavioral data are possible. See at least [0024]. Also: store the deal in the deals database 139. See at least [0021]. Also: A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (“deal ID”), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. See at least [0021]. Also: the transaction manager 112 determines one or more deals that already exist for the ad space 126--e.g., deals for one or more ad space inventories that include the ad space 126. The transaction manager 112 can access the deals database 139 based on the ad space's identifier (204), and determines one or more existing deals (and respective deal IDs) for the ad space 126 (206). By way of illustration, assume that there are two existing deals for the ad space 126. See at least [0030]).
receiving, by the processing system, an ad call associated with an ad space available in media content that is being presented at an end user device (the transaction manager 112 receives an ad request (202) for an ad space 126 that is for presentation in the user interface 124. See at least [0030]).
conducting auctions with a group of bidders, wherein the auctions include a curated deal auction based on the enhanced curated deal in which the broker aggregates curated deal inventory including a seller of the ad space, wherein the enhanced curated deal includes the proprietary information of the broker to facilitate a decision by bidders of the group of bidders to provide a bid to an auction of the auctions, and wherein the curated deal inventory includes the ad space (The transaction manager 112 conducts an auction when receiving an ad request for filling an available ad space. See at least [0017]. Also: The system conducts an auction on the ad space and the package deal at the same time. See at least [0007]. Also: The transaction manager 112 sends to multiple bidders a bid request (208) requesting a bid on the ad space 126. The bid request 208 includes an identifier of the ad space 126, a size of the ad space 126, and identifiers of existing deals ( deal IDs #123 and #6789) on the ad space 126. See at least [0031]. Also: By way of illustration, the transaction manager 112 receives respective bids (in response to the bid request 208) from the bidder A, bidder B, bidder C, and bidder D (210). Each bid includes a bid price, an identifier of a buyer, and an identifier of a creative from the buyer. A bid can also include a deal ID indicating bidding based on a corresponding deal. See at least [0032]. Also: The system allows a reseller to combine an ad space with data associated with the ad space in a package deal. The system conducts an auction on the ad space and the package deal at the same time. If a buyer won the auction on the package deal, the system records two transactions. One transaction is between the buyer and the reseller. The other transaction is between the reseller and the ad space's publisher. See at least [0007]. Also: Particular implementations of the subject matter described in this specification describe methods for selling an ad space combined with data associated with the ad space, without acquiring the ad space in advance. In particular implementations, a seller (e.g., an ad network) can set up a deal (with one or more buyers) for an arrangement for purchasing a package that includes an ad space in an ad space inventory of a publisher and data associated with the ad space, and store the deal (for the package) in the deals database 139. The package deal (stored in the deals database 139) can include the package deal's identifier, and a floor bid price for the package. When an ad space in the ad space inventory becomes available, a buyer can bid on the package (including the ad space and data associated with the ad space) by submitting a bid using the package deal's identifier. In this way, the seller of the package deal does not acquire the ad space in advance before reselling the ad space (with the data included in the package) to the buyer. See at least [0029]). 
obtaining bids from the auctions (the transaction manager 112 receives respective bids (in response to the bid request 208) from the bidder A, bidder B, bidder C, and bidder D (210). Each bid includes a bid price, an identifier of a buyer, and an identifier of a creative from the buyer. A bid can also include a deal ID indicating bidding based on a corresponding deal. See at least [0032]). 
determining a winning bid from among the bids (the transaction manager 112 selects a winning bid based on bid prices and floor prices set by the existing deals. See at least [0033]); and
providing a notification associated with the winning bid, wherein the notification causes the end user device to render a creative associated with the winning bid in the ad space (the transaction manager 112 sends to the ad server 114 a message including the identifier of the ad space 126 and the identifier of the creative from buyer A (222). The ad server 114 then provides to the client device 120 the creative from buyer A for presentation in the ad space 126 (224). See at least [0034]). 

Lidow does not appear to disclose obtaining user input comprising margin data. 
However, note that Lidow expressly discloses margins as part of a deal determining the ultimate pricing for a buyer (The transaction manager 112 can determine the transaction prices based on the selected bid's bid price ($1.00). By way of illustration, assume that the seller R (a reseller of the ad space 126) can take a 10% gross margin through the package deal $6789. Assume that the transaction manager 112 conducts the auction on the ad space 126 using a second-price auction mechanism. In the example of FIG. 2, the second-highest bid price among the received bids is the $0.50 bid price from the buyer C. The transaction manager 134 can assign the $0.50 second-highest bid price as the first transaction price that is payable to the publisher of the ad space 126 by the seller R. By applying the 10% gross margin, the transaction manager 134 can determine that the second transaction price payable to the seller R by the buyer A is $0.56 (=$0.50/90%). That is, the seller R gains a 10% or $0.06 margin by reselling the ad space 126 with the $0.56 sale price and the of $0.50 cost. See at least [0036]). 
Further note that Lidow also discloses obtaining user input comprising pricing data and auction parameters (A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. … The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. The auction type specifies whether the deal is private or public. See at least [0021]).
Lidow provides a system which allows sellers to create advertising inventory deals which include price floor specifying information, which differs from the claimed invention, in part, by the substitution of Lidow’s price floor specifying information margin data. However, Lidow also demonstrates that the prior art knew of margins and their use in determining the ultimate pricing of inventory for buyers. One of ordinary skill in the art could have trivially substituted Lidow’s margins in for Lidow’s price floors. One of ordinary skill in the art would have recognized that such a substitution would have resulted in a system where deals would be created based on user input such that the deal specifies a seller margin, and which would further result in an improved system by allowing sellers to specify the margins of their deals. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow. 

Additionally, Lidow does not appear to disclose an inventory of a plurality of impressions across impressions of a plurality of sellers.
Ringdahl teaches the aggregation of an inventory of a plurality of impressions across impressions of a plurality of sellers (SSP 1050 may, for example, aggregate advertising space inventory from a plurality of publishers and transmit a portion or all of any received ad requests to RTB exchange 1030. In many instances, SSPs can promise a publisher a higher sale price on their inventory than the publisher could garner on its own because individual publishers with a small volume of inventory have a difficult time attracting advertisers' attention. By aggregating inventory from many such webpages, and thereby increasing inventory volume available for purchase, an SSP is able to attract these same advertisers' business. See at least [0270]). 
	Lidow suggests a system which allows an entity to resell a publisher’s content with enhanced information, which differs from the claimed invention, in part, by the substitution of Lidow’s single publisher for a plurality of publishers. However, Ringdahl demonstrates that the prior art already knew of aggregating multiple publisher’s inventory for sale. One of ordinary skill in the art could have easily substituted Ringdahl’s multiple publisher into the system of Lidow. Further, one of ordinary skill in the art would have recognized that such a substitution would have increased the reseller’s possible inventory which would have allowed them to achieve higher inventory sale prices (Ringdahl, [0270]). As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl. 

	Additionally, Lidow does not appear to disclose defining a template, wherein the defining the template comprises receiving data; wherein the defining the template comprises receiving information defining a list of sellers, or storing the template for subsequent use defining a further curated deal of the broker. 
Eyal teaches defining, based on input received from the entity, a template for establishing future deals of the entity, wherein the defining the template comprises receiving from the entity data for the deals of the entity, wherein defining the template comprises receiving from the entity information defining a list of elements, and storing the template for subsequent use defining a further deal of the entity (generation of promotion templates themselves. In such examples, the method, apparatus and computer product may analyze one or more historical promotions (e.g., historical performance data) in each of the one or more services in the service taxonomy to generate promotion templates. In some examples, a corpus (e.g., one or more previously run promotions in each of the one or more defined services within the service taxonomy) of previous promotions may be analyzed and one or more regular expressions may be used to parse the corpus. As such, the method, apparatus and computer product may generate optimized promotion templates for a particular promotion, promotion type, service, local area and/or the like. As described above these generated templates may be analyzed and selected based on a provider's category, sub-category, service, location or the like. See at least [0028]. Also:  the promotion template system 102 may be configured to use one or more learning models to generate and test one or more promotion templates for each of the one or more services in a defined service taxonomy. In some examples, the promotion template system 102 may be configured to analyze one or more historical promotions, such that each of the one or more historical promotions are assigned a primary service. A promotion title of the one or more historical promotions are then normalized (e.g., based on the one or more normalization methods described herein). The normalized title for each of the promotions is then parsed to extract the promotional value, the actual value, one or more benefits, connectors, editorial comments and or the like. Such parsing may make use of generated regular expressions (e.g., a set of rules that match or otherwise identify one or more text structures within processed documents and are advantageously generalized so as to follow a standardized process to extract information or text from the processed documents, the set of rules are determined, in some examples, based on the different text components to be parsed) or other language processing means. The parsing may be verified, in some examples, by attempting to recreate the promotion title based on the parsed elements. In an instance in which the parsing is verified, the template, and its identified primary service, is stored for later use. As is described herein, a promotion template may then be selected for use in generating a promotion based on one or more factors further detailed hereinafter. See at least [0032]. Also: Method 200 may begin at 202 and proceed to 204, where a promotion template system may receive provider characteristic data from a mobile device, such as a provider device 110A, via an interface, from a sales system and/or the like. For example, a provider may access a secure web-based provider interface and transmit provider characteristic data to the promotion template system. The provider may transmit provider characteristic data, such as registration information, provider name, provider service category, provider location, and/or the like via a provider device 110. See at least [0036]). 
	Lidow and Ringdahl suggests a system by which advertising inventory deals may be sold by an reseller, upon which the creation and storage of templates for such advertising inventory deals can be seen as an improvement. However, Eyal demonstrates that the prior art already knew of techniques for generating and saving templates for deals based on previously received deal information. One of ordinary skill in the art could have easily applied the techniques of Eyal to the system of Lidow and Ringdahl to generate the inventory deals of Lidow. Further, one of ordinary skill in the art would have recognized that such an application of Eyal would have resulted in a system which would allow for deals to more efficiently be created (Eyal, [0006]). As such, the Application of Eyal and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl and Eyal. 

Regarding Claim 2: Lidow in view of Ringdahl and Eyal makes obvious the above limitations. Additionally, Lidow discloses obtaining, by the processing system via the user interface, from the broker at a web page presented to the broker by the processing system, second user input comprising pricing data, other targeting data; combining, by the processing system, prices, targets, margins derived from the pricing data, other targeting data, and other margin data, and the proprietary information of the broker, defining multiple enhanced curated deals; and storing, by the processing system, the multiple enhanced curated deal (The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. See at least [0021]. Also: the transaction manager 112 determines one or more deals that already exist for the ad space 126--e.g., deals for one or more ad space inventories that include the ad space 126. The transaction manager 112 can access the deals database 139 based on the ad space's identifier (204), and determines one or more existing deals (and respective deal IDs) for the ad space 126 (206). By way of illustration, assume that there are two existing deals for the ad space 126. See at least [0030]). Additionally, Eyal teaches combining the template with deal information (At 214, a promotion template system may be configured to generate a promotion by instantiating the promotion template using, at least in part, provider characteristic data, such as the provider name and/or the provider service category. In some embodiments, the promotion template system may generate a promotion containing at least one connector term, at least one descriptor term, at least one promotion parameter term. See at least [0046]). The motivation to combine Lidow, Ringdahl, and Eyal is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 12: Lidow in view of Ringdahl and Eyal makes obvious the above limitations. Additionally, Lidow discloses wherein the conducting the auctions with the group of bidders includes providing at least some of the group of bidders with the proprietary information of the broker associated with end users including browsing history of the end users related to a particular type of product (These and other aspects can optionally include one or more of the following features. The first transaction can further comprise a first transaction price payable to the first seller by the second seller, the first transaction price being based on the selected bid's bid price. The second transaction can further comprise a second transaction price payable to the second seller by the selected bid's buyer, the second transaction price being based on the selected bid's bid price. The selected bid's bid price can satisfy the second floor price. The data associated with the ad space can comprise data associated with the user. The data associated with the user can comprise user segment data or user behavioral data. The data associated with the ad space can comprise contextual data of the user interface. The bid request further can comprise at least one of an identifier of the ad space, a size of the ad space, an identifier of the application or a web page including the ad space, an identifier of the user, and an identifier of the client device. See at least [0006] Also: Particular implementations of the subject matter described in this specification can be implemented to realize one or more of the following advantages. The system described herein provides functionality of ad space auctions that allow for secondary auctions. The system allows a reseller to combine an ad space with data associated with the ad space in a package deal. The system conducts an auction on the ad space and the package deal at the same time. If a buyer won the auction on the package deal, the system records two transactions. One transaction is between the buyer and the reseller. The other transaction is between the reseller and the ad space's publisher. Since the system conducts the auction and records the two transactions at the same time, the reseller can sell the ad space and the data associated with the ad space with a margin, without acquiring the ad space in advance. The reseller thus is not exposed to the risk of purchasing and holding on to the ad space but without being able to resell the ad space. See at least [0007]. Also: Data associated with the ad space 126 can include data associated with the user 119 such as user segment data and user behavioral data. User segment data include demographic information such as age, gender, location, school, and work. Other user segment data are possible. User behavioral data can include data associated with a user's online activities, for example, that the user put a toy in a shopping cart, the user searched for a toy, the user visited an online toy store yesterday, and a frequency the user searched for a toy. Other user behavioral data are possible. See at least [0024]).

Regarding Claim 13: Lidow in view of Ringdahl and Eyal makes obvious the above limitations. Additionally, Lidow discloses wherein the broker is an e-commerce entity managing an e-commerce website (The server system 122 software components comprise a transaction manager 112. See at least [0013]) and wherein the proprietary information of the broker comprises a purchasing history for a viewer of the end user device (Data associated with the ad space 126 can include data associated with the user 119 such as user segment data and user behavioral data. User segment data include demographic information such as age, gender, location, school, and work. Other user segment data are possible. User behavioral data can include data associated with a user's online activities, for example, that the user put a toy in a shopping cart, the user searched for a toy, the user visited an online toy store yesterday, and a frequency the user searched for a toy. Other user behavioral data are possible. See at least [0024]). 

Regarding Claim 18: Lidow discloses a method, comprising:
obtaining, by a processing system, from the broker accessing the menu system, user input comprising pricing data, targeting data and assigned buyers, the user interface providing a menu system for access by the broker (A seller can negotiate with a buyer and reach an agreement or arrangement on pricing or other terms on an ad space inventory available from the seller. The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. See at least [0021]. Also: The system allows a reseller to combine an ad space with data associated with the ad space in a package deal. See at least [0007]).
combining, prices, targets and margins derived from the pricing data, other targeting data, and other margin data, respectively, to define multiple curated deals defined by the broker according to the broker accessing the menu system, wherein each curated deal of the multiple curated deals aggregates, by the broker, respective inventory of a plurality of impressions in electronic advertising, wherein the broker is independent of the multiple sellers and independent of the buyers (The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (“deal ID”), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. …  The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. The auction type specifies whether the deal is private or public. See at least [0021]. Also: The system allows a reseller to combine an ad space with data associated with the ad space in a package deal.  See at least [0007]. Also:  Here, an ad space inventory can be a collection of one or more ad spaces on web pages served by a publisher's web site. An ad space inventory can also be a collection of one or more ad spaces in user interfaces presented by a software application published by a publisher. Other collections of ad spaces of an ad space inventory are possible. See at least [0016]. Also: the transaction manager 112 determines one or more deals that already exist for the ad space 126--e.g., deals for one or more ad space inventories that include the ad space 126. The transaction manager 112 can access the deals database 139 based on the ad space's identifier (204), and determines one or more existing deals (and respective deal IDs) for the ad space 126 (206). By way of illustration, assume that there are two existing deals for the ad space 126. See at least [0030]).
obtaining, by the processing system, proprietary information of the broker, the proprietary information associated with end users, wherein the proprietary information is derived from the end users interacting with an electronic product of the broker; combining, by the processing system responsive to the broker accessing the menu system, the proprietary information of the broker with respective curated deals of the multiple curated deals defined by the broker, forming multiple enhanced curated deals, storing, by the processing system, the multiple enhanced curated deals to enable determinations as to whether any of the multiple enhanced curated deals are fulfilled (Particular implementations of the subject matter described in this specification describe methods for selling an ad space combined with data associated with the ad space, without acquiring the ad space in advance. In particular implementations, a seller (e.g., an ad network) can set up a deal (with one or more buyers) for an arrangement for purchasing a package that includes an ad space in an ad space inventory of a publisher and data associated with the ad space, and store the deal (for the package) in the deals database 139. The package deal (stored in the deals database 139) can include the package deal's identifier, and a floor bid price for the package. When an ad space in the ad space inventory becomes available, a buyer can bid on the package (including the ad space and data associated with the ad space) by submitting a bid using the package deal's identifier. In this way, the seller of the package deal does not acquire the ad space in advance before reselling the ad space (with the data included in the package) to the buyer. Particular implementations thus mitigate the risk for the seller of acquiring and holding on the ad space without reselling the ad space. See at least [0029]. Also: Data associated with the ad space 126 can include data associated with the user 119 such as user segment data and user behavioral data. User segment data include demographic information such as age, gender, location, school, and work. Other user segment data are possible. User behavioral data can include data associated with a user's online activities, for example, that the user put a toy in a shopping cart, the user searched for a toy, the user visited an online toy store yesterday, and a frequency the user searched for a toy. Other user behavioral data are possible. See at least [0024]. Also: store the deal in the deals database 139. See at least [0021]. Also: A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (“deal ID”), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. See at least [0021]. Also: the transaction manager 112 determines one or more deals that already exist for the ad space 126--e.g., deals for one or more ad space inventories that include the ad space 126. The transaction manager 112 can access the deals database 139 based on the ad space's identifier (204), and determines one or more existing deals (and respective deal IDs) for the ad space 126 (206). By way of illustration, assume that there are two existing deals for the ad space 126. See at least [0030]).
subsequently, receiving, from the broker at the user interface, user input defining a new curated deal (A seller can negotiate with a buyer and reach an agreement or arrangement on pricing or other terms on an ad space inventory available from the seller. The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. See at least [0021]. Also: The system allows a reseller to combine an ad space with data associated with the ad space in a package deal. See at least [0007]).

Lidow does not appear to disclose obtaining user input comprising margin data. 
However, note that Lidow expressly discloses margins as part of a deal determining the ultimate pricing for a buyer (The transaction manager 112 can determine the transaction prices based on the selected bid's bid price ($1.00). By way of illustration, assume that the seller R (a reseller of the ad space 126) can take a 10% gross margin through the package deal $6789. Assume that the transaction manager 112 conducts the auction on the ad space 126 using a second-price auction mechanism. In the example of FIG. 2, the second-highest bid price among the received bids is the $0.50 bid price from the buyer C. The transaction manager 134 can assign the $0.50 second-highest bid price as the first transaction price that is payable to the publisher of the ad space 126 by the seller R. By applying the 10% gross margin, the transaction manager 134 can determine that the second transaction price payable to the seller R by the buyer A is $0.56 (=$0.50/90%). That is, the seller R gains a 10% or $0.06 margin by reselling the ad space 126 with the $0.56 sale price and the of $0.50 cost. See at least [0036]). 
Further note that Lidow also discloses obtaining user input comprising pricing data and auction parameters (A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. … The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. The auction type specifies whether the deal is private or public. See at least [0021]).
Lidow provides a system which allows sellers to create advertising inventory deals which include price floor specifying information, which differs from the claimed invention by the substitution of Lidow’s price floor specifying information margin data. However, Lidow also demonstrates that the prior art knew of margins and their use in determining the ultimate pricing of inventory for buyers. One of ordinary skill in the art could have trivially substituted Lidow’s margins in for Lidow’s price floors. One of ordinary skill in the art would have recognized that such a substitution would have resulted in a system where deals would be created based on user input such that the deal specifies a seller margin, and which would further result in an improved system by allowing sellers to specify the margins of their deals. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow. 

Additionally, Lidow does not appear to disclose an inventory of a plurality of impressions across impressions of a plurality of sellers.
Ringdahl teaches the aggregation of an inventory of a plurality of impressions across impressions of a plurality of sellers (SSP 1050 may, for example, aggregate advertising space inventory from a plurality of publishers and transmit a portion or all of any received ad requests to RTB exchange 1030. In many instances, SSPs can promise a publisher a higher sale price on their inventory than the publisher could garner on its own because individual publishers with a small volume of inventory have a difficult time attracting advertisers' attention. By aggregating inventory from many such webpages, and thereby increasing inventory volume available for purchase, an SSP is able to attract these same advertisers' business. See at least [0270]). 
	Lidow suggests a system which allows an entity to resell a publisher’s content with enhanced information, which differs from the claimed invention, in part, by the substitution of Lidow’s single publisher for a plurality of publishers. However, Ringdahl demonstrates that the prior art already knew of aggregating multiple publisher’s inventory for sale. One of ordinary skill in the art could have easily substituted Ringdahl’s multiple publisher into the system of Lidow. Further, one of ordinary skill in the art would have recognized that such a substitution would have increased the reseller’s possible inventory which would have allowed them to achieve higher inventory sale prices (Ringdahl, [0270]). As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl. 

	Additionally, Lidow does not appear to disclose defining a template for future curated deals, wherein the defining the template comprises receiving, from the broker, data defining targeting, pricing, margins, or a combination of these, wherein defining the template comprises receiving from the broker information defining a list of sellers or storing, the template for subsequent use, the subsequent use to define a further curated deal of the broker, or retrieving the template to preload targeting requirements for the new curated deal.  
Eyal teaches wherein the defining the template comprises receiving, from the entity, data defining deal parameters, wherein defining the template comprises receiving from the entity information defining a list of elements or storing, the template for subsequent use, the subsequent use to define a further deal of the entity or retrieving the template to preload parameters requirements for the new deal (generation of promotion templates themselves. In such examples, the method, apparatus and computer product may analyze one or more historical promotions (e.g., historical performance data) in each of the one or more services in the service taxonomy to generate promotion templates. In some examples, a corpus (e.g., one or more previously run promotions in each of the one or more defined services within the service taxonomy) of previous promotions may be analyzed and one or more regular expressions may be used to parse the corpus. As such, the method, apparatus and computer product may generate optimized promotion templates for a particular promotion, promotion type, service, local area and/or the like. As described above these generated templates may be analyzed and selected based on a provider's category, sub-category, service, location or the like. See at least [0028]. Also:  the promotion template system 102 may be configured to use one or more learning models to generate and test one or more promotion templates for each of the one or more services in a defined service taxonomy. In some examples, the promotion template system 102 may be configured to analyze one or more historical promotions, such that each of the one or more historical promotions are assigned a primary service. A promotion title of the one or more historical promotions are then normalized (e.g., based on the one or more normalization methods described herein). The normalized title for each of the promotions is then parsed to extract the promotional value, the actual value, one or more benefits, connectors, editorial comments and or the like. Such parsing may make use of generated regular expressions (e.g., a set of rules that match or otherwise identify one or more text structures within processed documents and are advantageously generalized so as to follow a standardized process to extract information or text from the processed documents, the set of rules are determined, in some examples, based on the different text components to be parsed) or other language processing means. The parsing may be verified, in some examples, by attempting to recreate the promotion title based on the parsed elements. In an instance in which the parsing is verified, the template, and its identified primary service, is stored for later use. As is described herein, a promotion template may then be selected for use in generating a promotion based on one or more factors further detailed hereinafter. See at least [0032]. Also: Method 200 may begin at 202 and proceed to 204, where a promotion template system may receive provider characteristic data from a mobile device, such as a provider device 110A, via an interface, from a sales system and/or the like. For example, a provider may access a secure web-based provider interface and transmit provider characteristic data to the promotion template system. The provider may transmit provider characteristic data, such as registration information, provider name, provider service category, provider location, and/or the like via a provider device 110. See at least [0036]). 
	Lidow and Ringdahl suggests a system by which advertising inventory deals may be sold by an reseller, upon which the creation and storage of templates for such advertising inventory deals can be seen as an improvement. However, Eyal demonstrates that the prior art already knew of techniques for generating and saving templates for deals based on previously received deal information. One of ordinary skill in the art could have easily applied the techniques of Eyal to the system of Lidow and Ringdahl to generate the inventory deals of Lidow. Further, one of ordinary skill in the art would have recognized that such an application of Eyal would have resulted in a system which would allow for deals to more efficiently be created (Eyal, [0006]). As such, the Application of Eyal and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, and Eyal

Regarding Claim 19: Lidow in view of Ringdahl and Eyal makes obvious the above limitations. Additionally, Lidow discloses providing, by the processing system, the user interface presented at a communication device of the broker who created the respective curated deals for managing curated deals in electronic advertising, wherein the user interface includes an admin window that enables authorizing a user to obtain margin on one or more of the multiple curated deals (A seller can negotiate with a buyer and reach an agreement or arrangement on pricing or other terms on an ad space inventory available from the seller. The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. See at least [0021]. Examiner’s note: The broadest reasonable interpretation of a window “that enables authorizing the user to obtain margin” includes a window that allows a seller to create a deal which they could earn a margin from); and wherein the processing system automatically, and not based on user input defining a margin adjustment, adjusts a line item of the one or more of the multiple curated deals according to an analysis of successful ad space purchase information that is obtained by monitoring of an ad exchange (The transaction manager 112 can determine respective transaction prices for the first and second transactions and store the transaction prices in the transaction data database 134. The transaction manager 112 can determine the transaction prices based on the selected bid's bid price ($1.00). By way of illustration, assume that the seller R (a reseller of the ad space 126) can take a 10% gross margin through the package deal $6789. Assume that the transaction manager 112 conducts the auction on the ad space 126 using a second-price auction mechanism. In the example of FIG. 2, the second-highest bid price among the received bids is the $0.50 bid price from the buyer C. The transaction manager 134 can assign the $0.50 second-highest bid price as the first transaction price that is payable to the publisher of the ad space 126 by the seller R. By applying the 10% gross margin, the transaction manager 134 can determine that the second transaction price payable to the seller R by the buyer A is $0.56 (=$0.50/90%). That is, the seller R gains a 10% or $0.06 margin by reselling the ad space 126 with the $0.56 sale price and the of $0.50 cost. In various implementations, the transaction manager 112 can apply a service fee to the buyer A. For instance, the transaction manager 112 can charge the buyer a 10% fee of $0.06 (=$0.56/90%-$0.56) by recording (in the transaction data database 134) a third transaction including the $0.06 fee that is payable by the buyer A to the service provider of the server system 122. See at least [0036]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1) and Eyal et al. (US 2020/0302488 A1), and further in view of Jackson et al. (US 2012/0253928 A1)

Regarding Claim 3: Lidow in view of Ringdahl and Eyal makes obvious the above limitations. Lidow does not appear to disclose wherein the combining data defining the curated deal comprises defining the curated deal to be format compatible with multiple ad exchange platforms so that the curated deal is not limited to use with a single ad exchange platform. However, Jackson teaches formats compatible with multiple ad exchanges (to one aspect of the present invention, advertisers are provided with a single console to interface across multiple advertising exchanges (also referred to herein as ad exchanges) in a standardized, consistent format and are provided with new levels of control across their campaign portfolio on pricing, improved targeting, and up-to-the-minute reporting results, creating a truly unique Internet advertising management platform. See at least [0021]). 
Lidow, Ringdahl, and Eyal suggests a system creates and implements curated deals for an ad exchange, upon which the claimed invention’s requirement that the deal be formatted such that it is compatible with another ad exchange can be seen as an improvement. However, Jackson demonstrates that the prior art already knew of formatting systems such that they are compatible with multiple ad exchanges. One of ordinary skill in the art could have easily applied the techniques of Jackson to the system of Lidow, Ringdahl, and Eyal. Further, one of ordinary skill in the art would have recognized that such an application of Jackson would have predictably resulted in an improved system which would determine the fulfillment of curated deals across multiple ad exchanges. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, and Jackson. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1) and Eyal et al. (US 2020/0302488 A1), and further in view of Peng (US 2018/0143946 A1) and Lidow (US 20170061495 A1) [hereafter referenced as “Lidow II”]. 

Regarding Claim 4: Lidow, Ringdahl and Eyal  makes obvious the above limitations. As previously noted, Lidow discloses a curated deal (A seller can negotiate with a buyer and reach an agreement or arrangement on pricing or other terms on an ad space inventory available from the seller. The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. See at least [0021]). Lidow does not appear to disclose wherein the user interface identifies one or more advertisers, a number of line items and a number of campaigns corresponding to a deal identification of the curated deal. 
	Peng teaches wherein a user interface identifies information corresponding to a deal (Auction bid report 400 may include a column 402 that lists one or more campaigns of a third-party content provider. Auction bid report 400 may also include a column 404 that lists a content type of first-party content with which the third-party content is provided. For example, one content type may be display content and another content type may be search content. Auction bid report 400 may also include various columns that display auction metrics for the various campaigns and content types. See at least [0062]. Also: For example, report 400 may be provided by content selection service 104 shown in FIG. 1 to a device of a third-party content provider. See at least [0061]).
Lidow, Ringdahl, and Eyal suggests a system which allows sellers to create advertising inventory deals, upon which the claimed invention’s display of information corresponding to the deal can be seen as an improvement. However, Peng demonstrates that the prior art already knew of providing reports regarding sale of advertising inventory. One of ordinary skill in the art could have easily applied the techniques of Peng to the results of an advertising inventory deal. One of ordinary skill in the art would have recognized that such an application of Peng would have predictably resulted in an improved system which would report information associated with the advertising inventory deal. As such the application of Peng would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, and Peng.   
	Additionally, Lidow II teaches advertisers, line items, and campaigns (The inventors have further recognized and appreciated that the problems associated with conventional implementations of pre-bidding can be alleviated or eliminated by using a line item with dynamic parameter values (e.g., dynamic price parameter values and/or dynamic priority parameter values). Whereas conventional line items with static parameter values may be well-suited for the task of allocating ad space inventory among ad campaigns in situations where the terms of the agreement between the advertiser and the publisher are established long before the ad campaign begins, such line items are not well-suited to the task of estimating the real-time value of an ad space based on auction data, nor to the task of allocating ad space inventory to real-time bidders, because the latter two tasks arise in scenarios where the price that the buyer is willing to pay for the ad space is not known until a very short time (e.g., 100 ms) before the ad space is allocated and filled. See at least [0028]). 
	Lidow, Ringdahl, Eyal, and Peng suggests a system which creates, manages, and reports on advertising inventory deals, which differs from the claimed invention by the substitution of Peng’s generic report information for information regarding advertisers, line items, and campaigns. However, Lidow II demonstrates that the prior art already knew that advertisers, line items, and campaigns were related to the sales of advertising inventory. One of ordinary skill in the art could have trivially substituted Lidow II’s subjects as information to report on in the reports of Peng. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would provide reports regarding the results of a curated deal which would include information regarding advertisers, line items, and campaigns. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, Peng, and Lidow II. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1) and Eyal et al. (US 2020/0302488 A1), and further in view of Peng (US 2018/0143946 A1).

Regarding Claim 5: Lidow in view of Ringdahl and Eyal makes obvious the above limitations. As previously noted, Lidow discloses a curated deal (A seller can negotiate with a buyer and reach an agreement or arrangement on pricing or other terms on an ad space inventory available from the seller. The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. See at least [0021]). Additionally, Lidow discloses buyer spend and media cost corresponding to a deal identification of the curated deal (The transaction manager 112 also stores in the transaction data database 134 records for two transactions (226). The first transaction is between the publisher of the ad space 126 and the seller R. In the first transaction, the seller R buys the ad space 126 from the publisher of the ad space 126. The second transaction is between the seller R and the buyer A. In the second transaction, the buyer A buys from the seller R the package including the ad space 126 and the data associated with the ad space based on the deal #6789. See at least [0035]. Also: The transaction manager 112 can determine respective transaction prices for the first and second transactions and store the transaction prices in the transaction data database 134. The transaction manager 112 can determine the transaction prices based on the selected bid's bid price ($1.00). By way of illustration, assume that the seller R (a reseller of the ad space 126) can take a 10% gross margin through the package deal $6789. Assume that the transaction manager 112 conducts the auction on the ad space 126 using a second-price auction mechanism. In the example of FIG. 2, the second-highest bid price among the received bids is the $0.50 bid price from the buyer C. The transaction manager 134 can assign the $0.50 second-highest bid price as the first transaction price that is payable to the publisher of the ad space 126 by the seller R. By applying the 10% gross margin, the transaction manager 134 can determine that the second transaction price payable to the seller R by the buyer A is $0.56 (=$0.50/90%). That is, the seller R gains a 10% or $0.06 margin by reselling the ad space 126 with the $0.56 sale price and the of $0.50 cost. In various implementations, the transaction manager 112 can apply a service fee to the buyer A. For instance, the transaction manager 112 can charge the buyer a 10% fee of $0.06 (=$0.56/90%-$0.56) by recording (in the transaction data database 134) a third transaction including the $0.06 fee that is payable by the buyer A to the service provider of the server system 122. See at least [0036]). However, Lidow does not appear to disclose wherein the user interface identifies information corresponding to a deal. 
	Peng teaches wherein a user interface identifies information corresponding to a deal (Auction bid report 400 may include a column 402 that lists one or more campaigns of a third-party content provider. Auction bid report 400 may also include a column 404 that lists a content type of first-party content with which the third-party content is provided. For example, one content type may be display content and another content type may be search content. Auction bid report 400 may also include various columns that display auction metrics for the various campaigns and content types. See at least [0062]. Also: For example, report 400 may be provided by content selection service 104 shown in FIG. 1 to a device of a third-party content provider. See at least [0061]).
Lidow, Ringdahl, and Eyal  suggests a system which allows sellers to create advertising inventory deals, upon which the claimed invention’s display of information corresponding to the deal can be seen as an improvement. However, Peng demonstrates that the prior art already knew of providing reports regarding sale of advertising inventory. One of ordinary skill in the art could have easily applied the techniques of Peng to the transaction costs associated with the advertising inventory deal of Lidow, Ringdahl, and Eyal. One of ordinary skill in the art would have recognized that such an application of Peng would have predictably resulted in an improved system which would provide reports useful to a seller describing the payment flows information associated with the advertising inventory deal. As such the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, and Peng.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1) and Eyal et al. (US 2020/0302488 A1), and further in view of Regmi et al. (US 2009/0271275 A1). 

Regarding Claim 6: Lidow, Ringdahl, and Eyal makes obvious the above limitations. Additionally, Lidow discloses receiving, by the processing system, a second ad call associated with a second ad space available in second media content that is being presented at a second end user device; conducting second auctions with a second group of bidders, wherein the second auctions include a second curated deal auction based on the curated deal in which the broker aggregates the curated deal inventory across the plurality of sellers including a second seller of the second ad space, and wherein the curated deal inventory includes the second ad space; obtaining second bids from the second auctions; determining a second winning bid from among the second bids; and providing a second notification associated with the second winning bid, wherein the second notification causes the second end user device to render a second creative associated with the second winning bid in the second ad space (the transaction manager 112 receives an ad request (202) for an ad space 126 that is for presentation in the user interface 124. See at least [0030]. Also: The transaction manager 112 conducts an auction when receiving an ad request for filling an available ad space. See at least [0017]. Also: The system conducts an auction on the ad space and the package deal at the same time. See at least [0007]. Also: The transaction manager 112 sends to multiple bidders a bid request (208) requesting a bid on the ad space 126. The bid request 208 includes an identifier of the ad space 126, a size of the ad space 126, and identifiers of existing deals ( deal IDs #123 and #6789) on the ad space 126. See at least [0031]. Also: By way of illustration, the transaction manager 112 receives respective bids (in response to the bid request 208) from the bidder A, bidder B, bidder C, and bidder D (210). Each bid includes a bid price, an identifier of a buyer, and an identifier of a creative from the buyer. A bid can also include a deal ID indicating bidding based on a corresponding deal. See at least [0032]. Also: The system allows a reseller to combine an ad space with data associated with the ad space in a package deal. The system conducts an auction on the ad space and the package deal at the same time. If a buyer won the auction on the package deal, the system records two transactions. One transaction is between the buyer and the reseller. The other transaction is between the reseller and the ad space's publisher. See at least [0007]. Also: the transaction manager 112 selects a winning bid based on bid prices and floor prices set by the existing deals. See at least [0033]. Also: the transaction manager 112 sends to the ad server 114 a message including the identifier of the ad space 126 and the identifier of the creative from buyer A (222). The ad server 114 then provides to the client device 120 the creative from buyer A for presentation in the ad space 126 (224). See at least [0034]). However, Lidow does not appear to disclose obtaining, by the processing system via the user interface, second user input comprising a margin data change corresponding to the enhanced curated deal;
adjusting, by the processing system, the enhanced curated deal based on the second user input to generate an adjusted curated deal with an adjusted margin without reissuing other deal identifications to the assigned buyers. 
	However, Regmi teaches obtaining, by the processing system via a user interface, second user input comprising data change corresponding to the deal; adjusting, by the processing system, the deal based on the second user input to generate an adjusted deal without reissuing other deal identifications (The user may provide any user input necessary to update the offer record as desired (for example, by modifying information in any of the available user input fields, and then may resubmit the edited offer record to the computer system using an appropriate user interface element. Upon receiving the updated information for the edited promotional offer (block 1835), e.g., via the user interface as described above, the computer system updates the selected promotional offer record (block 1840), for example by replacing and/or modifying the appropriate promotional offer record in the database. See at least [0146]). 
	Lidow, Ringdahl, and Eyal suggest a system which allows sellers to create advertising inventory deals, upon which the claimed invention’s reception of an input and use of the input to modify a deal can be seen as an improvement. However, Regmi demonstrates that the prior art already knew of receiving an input and using that input to modify a deal. One of ordinary skill in the art could have easily applied the techniques of Regmi to the margin of the deal of Lidow, Ringdahl, and Eyal. Further, one of ordinary skill in the art would have recognized that such an application of Regmi would have predictably resulted in an improve system which would allow sellers to adjust the margins of their deals. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, and Regmi. 

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1) and Eyal et al. (US 2020/0302488 A1), and further in view of May et al. (US 2013/0066678 A1). 

Regarding Claim 7: Lidow, Ringdahl and Eyal make obvious the above limitations. Lidow does not appear to disclose receiving, by the processing system via the user interface, a request for forecast information; accessing, by the processing system, the forecast information including impression available and user reach available over a particular time frame and an estimate bid price for the enhanced curated deal and monitoring or an ad exchange; and presenting, by the processing system via the user interface, the forecast information.
	However, May teaches receiving, by a processing system via the user interface (At operation 310, a request for a demand forecast is received. The demand forecast may include an indication of the tactic effect to be included in the demand forecast. For example, the demand forecast may include a request that the forecast include a lift due to an in-store display (Tactic Type) where the product is displayed on an end-cap (Tactic Detail). See at least [0037]. Also: executing a query based on a selection of data items selected via a user interface. See at least [0052]); accessing, by the processing system, the forecast information including impressions available and user reach available over a particular time frame and an estimated bid price for the deal and monitoring of an ad exchange (Operation 315 includes generating a demand forecast including a tactic lift for the requested promotional offer tactical effect. The generated demand forecast is based, at least in part, on the at least one tactic effects of the historical data received at operation 305 that contribute to the demand of the product. The demand forecast may include all of the tactics relevant to the promotion of the subject product. See at least [0038]); and presenting, by the processing system via the user interface the forecast information (the generated demand forecast may be provided in a report or presentation, including texts and/or graphical representations of relative values of the demand components comprising the demand forecast at operation 320. In some embodiments, the generated demand forecast may be presented in a manner, format, and structure that are understood by a person, computer, or system, appropriate to the uses and implementations of the methods and systems disclosed herein. See at least [0039]). 
	Lidow, Ringdahl, and Eyal suggests a system which allows sellers to create advertising inventory deals, upon which the claimed invention’s forecasting of information related to the deals can be seen as an improvement. However, May demonstrates that the prior art already knew of receiving a forecast request, accessing a forecast according to the aspects of a deal and collected information, and presenting the results of the forecast. One of ordinary skill in the art could have easily applied the techniques of May to the system of Lidow, Ringdahl, and Eyal. Further, one of ordinary skill in the art would have recognized that such an application of May would have predictably resulted in an improved system which would allow users to generate forecasts regarding their curated deals. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, and May.

Regarding Claim 10: Lidow, Ringdahl, Eyal, and May make obvious the above limitations. Additionally, Lidow discloses monitoring of the ad exchange comprises determining information corresponding to successful ad space purchases (Each bidder can determine an appropriate bid based on its own requirements (e.g., budget, targets in placements) and submit a bid response including a bid price and an identifier of a creative to be served, for example, to the transaction manager 112 (or not to respond at all). The transaction manager 112 determines a winning bid (e.g., a highest bid) among bid responses received within a specified time period (e.g., 100 milliseconds). See at least [0020]). The motivation to combine Lidow, Ringdahl, Eyal, and May is the same as explained under claim 7 above, and is incorporated herein.

Regarding Claim 11: Lidow, Ringdahl, Eyal, and May make obvious the above limitations. Additionally, Lidow discloses wherein the information corresponding to the successful ad space purchases comprises a winning bid of a buyer that is not associated with any curated deals of the broker (Each bidder can determine an appropriate bid based on its own requirements (e.g., budget, targets in placements) and submit a bid response including a bid price and an identifier of a creative to be served, for example, to the transaction manager 112 (or not to respond at all). The transaction manager 112 determines a winning bid (e.g., a highest bid) among bid responses received within a specified time period (e.g., 100 milliseconds). See at least [0020]. Also: Bidder B (e.g., representing buyer B) submits a bid price of $0.05 on the ad space 126, without including a deal for the bid. See at least [0032]). The motivation to combine Lidow, Ringdahl, Eyal, and May is the same as explained under claim 7 above, and is incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1) and Eyal et al. (US 2020/0302488 A1), and further in view of May et al. (US 2013/0066678 A1), and further in view of Solinger et al. (US 2018/0136992 A1). 
	
Regarding Claim 8: Lidow, Ringdahl, Eyal, and May make obvious the above limitations. Lidow does not appear to disclose wherein the forecast information comprises predicted viewability rate, predicted video completion rate, or a combination thereof. However, Solinger teaches a predicted viewability rate (the message queueing subsystem provides to the view predictor subsystem the historical viewability information, where the view predictor subsystem determines the likelihood that the visual information will be viewable within a viewport of the user application based on the historical viewability information. See at least [0006]. Also: a prediction model can be a data structure (e.g., a graph, a lookup table) that can be used to predict the viewability of an ad space based on historical and/or real-time viewability data of the ad space. See at least [0023]). 
	Lidow, Ringdahl, Eyal, and May suggest a system which allows users to create advertising inventory deals and forecast information regarding those deals, which differs from the claimed invention by the substitution of May’s generic forecast information for a viewability rate. However, Solinger demonstrates that the prior art already knew of predicting viewability rate. One of ordinary skill in the art could have easily substituted the techniques of Solinger into the system of Lidow, Ringdahl, Eyal, and May. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would allow users to forecast the viewability rate associated with an inventory deal. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, May and Solinger. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1) and Eyal et al. (US 2020/0302488 A1), and further in view of May et al. (US 2013/0066678 A1), and further in view of McCartney (US 2017/0032413 A1)

Regarding Claim 9: Lidow, Ringdahl, Eyal, and May make obvious the above limitations. Additionally, Lidow discloses wherein the user interface includes a window that enables generating parameters (The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. See at least [0021]). Lidow does not appear to disclose a limit list as to buyers that the broker can transact with. However, McCartney teaches a limit list as to buyers that the broker can transact with (a private exchange manages hardware and/or software that functions similarly to ad exchange 116, except only authorized advertisers are permitted to place bids in the private exchange. See at least [0049]). 
	Lidow, Ringdahl, Eyal, and May suggest an advertising auction system, upon which the claimed invention’s ability to restrict the buyers that can participate in the auction can be seen as an improvement. However, McCartney demonstrates that the prior art already knew of limiting which buyers can participate in a marketplace. One of ordinary skill in the art could have easily applied the user interface techniques of Lidow to manage the authorized advertisers of McCartney, to control which buyers are allowed to place bids in the auction. One of ordinary skill in the art would have recognized that such an application of McCartney would have predictably resulted in an improved system which would not receive unwanted buyer bids and as such would be less burdened. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, May, and McCartney. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1), Eyal et al. (US 2020/0302488 A1), and Keiser et al. (US 2007/0185794 A1). 

Regarding Claim 14: Lidow discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, perform operations (See at least [0040]), the operations comprising: 
providing a user interface presented at a communication device of a broker for managing curated deals in electronic advertising, wherein each curated deal aggregates, by the broker, respective inventory of a plurality of impressions in electronic advertising, for offering the curated deals to buyers of the curated deals in electronic advertising, wherein the broker is independent of the multiple sellers and independent of the buyers, wherein the providing a user interface comprises providing a menu system for managing the curated deals by the broker (A seller can negotiate with a buyer and reach an agreement or arrangement on pricing or other terms on an ad space inventory available from the seller. The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. See at least [0021]. Also: The system allows a reseller to combine an ad space with data associated with the ad space in a package deal. See at least [0007]. Also: assume that the seller R (a reseller of the ad space 126) See at least [0036]. Also: One transaction is between the buyer and the reseller. The other transaction is between the reseller and the ad space's publisher. Since the system conducts the auction and records the two transactions at the same time, the reseller can sell the ad space and the data associated with the ad space with a margin, without acquiring the ad space in advance.  See at least [0007]. Also: Here, an ad space inventory can be a collection of one or more ad spaces on web pages served by a publisher's web site. An ad space inventory can also be a collection of one or more ad spaces in user interfaces presented by a software application published by a publisher. Other collections of ad spaces of an ad space inventory are possible. See at least [0016]).
obtaining, via the user interface, first user input, from the broker, the first user input comprising targeting data and assigned buyers (A seller can negotiate with a buyer and reach an agreement or arrangement on pricing or other terms on an ad space inventory available from the seller. The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (" deal ID"), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. The floor price specifies a minimal bid price for the buyer. The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. See at least [0021]. Also: The system allows a reseller to combine an ad space with data associated with the ad space in a package deal. See at least [0007]), obtaining data defining a curated deal based on the first user input, wherein the obtaining data defining the curated deal comprises, combining, responsive to interaction by the broker with the menu system, data defining an inventory of impressions in electronic advertising, wherein the curated deal is assigned to the assigned buyers (The seller or the buyer can create (e.g., through an API or a web page provided by the server system 122) a deal (e.g., implemented as a data object) for the agreed-upon arrangement and store the deal in the deals database 139. A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (“deal ID”), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. …  The deal can also include flight dates (start and ending dates for the deal), one or more user target segments, and an auction type. The auction type specifies whether the deal is private or public. See at least [0021]. Also: The system allows a reseller to combine an ad space with data associated with the ad space in a package deal.  See at least [0007]. Also:  Here, an ad space inventory can be a collection of one or more ad spaces on web pages served by a publisher's web site. An ad space inventory can also be a collection of one or more ad spaces in user interfaces presented by a software application published by a publisher. Other collections of ad spaces of an ad space inventory are possible. See at least [0016]).
obtaining proprietary information of the broker associated with end users, wherein the proprietary information is derived from end users interacting with an electronic product of the broker; combining the proprietary information of the broker with the data of the curated deal based on input of the broker at the user interface, forming an enhanced curated deal; storing the curated deal to be analyzed during a campaign of the curated deal to enable determinations as to whether the curated deal is fulfilled (Particular implementations of the subject matter described in this specification describe methods for selling an ad space combined with data associated with the ad space, without acquiring the ad space in advance. In particular implementations, a seller (e.g., an ad network) can set up a deal (with one or more buyers) for an arrangement for purchasing a package that includes an ad space in an ad space inventory of a publisher and data associated with the ad space, and store the deal (for the package) in the deals database 139. The package deal (stored in the deals database 139) can include the package deal's identifier, and a floor bid price for the package. When an ad space in the ad space inventory becomes available, a buyer can bid on the package (including the ad space and data associated with the ad space) by submitting a bid using the package deal's identifier. In this way, the seller of the package deal does not acquire the ad space in advance before reselling the ad space (with the data included in the package) to the buyer. Particular implementations thus mitigate the risk for the seller of acquiring and holding on the ad space without reselling the ad space. See at least [0029]. Also: Data associated with the ad space 126 can include data associated with the user 119 such as user segment data and user behavioral data. User segment data include demographic information such as age, gender, location, school, and work. Other user segment data are possible. User behavioral data can include data associated with a user's online activities, for example, that the user put a toy in a shopping cart, the user searched for a toy, the user visited an online toy store yesterday, and a frequency the user searched for a toy. Other user behavioral data are possible. See at least [0024]. Also: store the deal in the deals database 139. See at least [0021]. Also: A deal stored in the deals database 139 can include an identifier for seller, an identifier for a buyer, an identifier for the deal (“deal ID”), an identifier of an ad space inventory from the seller, and a floor price for an ad space in the ad space inventory. See at least [0021]. Also: the transaction manager 112 determines one or more deals that already exist for the ad space 126--e.g., deals for one or more ad space inventories that include the ad space 126. The transaction manager 112 can access the deals database 139 based on the ad space's identifier (204), and determines one or more existing deals (and respective deal IDs) for the ad space 126 (206). By way of illustration, assume that there are two existing deals for the ad space 126. See at least [0030]).

Lidow does not appear to disclose an inventory of a plurality of impressions across impressions of a plurality of sellers.
Ringdahl teaches the aggregation of an inventory of a plurality of impressions across impressions of a plurality of sellers (SSP 1050 may, for example, aggregate advertising space inventory from a plurality of publishers and transmit a portion or all of any received ad requests to RTB exchange 1030. In many instances, SSPs can promise a publisher a higher sale price on their inventory than the publisher could garner on its own because individual publishers with a small volume of inventory have a difficult time attracting advertisers' attention. By aggregating inventory from many such webpages, and thereby increasing inventory volume available for purchase, an SSP is able to attract these same advertisers' business. See at least [0270]). 
	Lidow provides a system which allows an entity to resell a publisher’s content with enhanced information, which differs from the claimed invention, in part, by the substitution of Lidow’s single publisher for a plurality of publishers. However, Ringdahl demonstrates that the prior art already knew of aggregating multiple publisher’s inventory for sale. One of ordinary skill in the art could have easily substituted Ringdahl’s multiple publisher into the system of Lidow. Further, one of ordinary skill in the art would have recognized that such a substitution would have increased the reseller’s possible inventory which would have allowed them to achieve higher inventory sale prices (Ringdahl, [0270]). As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl. 

Additionally, Lidow does not appear to disclose defining a template, responsive to user input from the broker at the user interface, wherein the defining the template comprises receiving, from the broker via the user interface data defining targeting, pricing, margins, or a combination of these for curated deals included the enhanced curated deal, wherein the defining the template comprises receiving from the broker via the user interface information defining a list of sellers of the multiple sellers offering inventories of impressions; or storing the template for subsequent use defining a further curated deal of the broker, or subsequently, receiving from the broker at the user interface user input defining a new curated deal; or retrieving the template to preload targeting requirements for the new curated deal. 
Eyal teaches defining a template, responsive to user input from the entity, wherein the defining the template comprises receiving, from the entity data defining deal parameters, wherein the defining the template comprises receiving from the entity information defining a list of elements; and storing the template for subsequent use defining a further deal of the entity, or subsequently, receiving from the entity user input defining a new deal; and retrieving the template to preload deal requirements for the new deal (generation of promotion templates themselves. In such examples, the method, apparatus and computer product may analyze one or more historical promotions (e.g., historical performance data) in each of the one or more services in the service taxonomy to generate promotion templates. In some examples, a corpus (e.g., one or more previously run promotions in each of the one or more defined services within the service taxonomy) of previous promotions may be analyzed and one or more regular expressions may be used to parse the corpus. As such, the method, apparatus and computer product may generate optimized promotion templates for a particular promotion, promotion type, service, local area and/or the like. As described above these generated templates may be analyzed and selected based on a provider's category, sub-category, service, location or the like. See at least [0028]. Also:  the promotion template system 102 may be configured to use one or more learning models to generate and test one or more promotion templates for each of the one or more services in a defined service taxonomy. In some examples, the promotion template system 102 may be configured to analyze one or more historical promotions, such that each of the one or more historical promotions are assigned a primary service. A promotion title of the one or more historical promotions are then normalized (e.g., based on the one or more normalization methods described herein). The normalized title for each of the promotions is then parsed to extract the promotional value, the actual value, one or more benefits, connectors, editorial comments and or the like. Such parsing may make use of generated regular expressions (e.g., a set of rules that match or otherwise identify one or more text structures within processed documents and are advantageously generalized so as to follow a standardized process to extract information or text from the processed documents, the set of rules are determined, in some examples, based on the different text components to be parsed) or other language processing means. The parsing may be verified, in some examples, by attempting to recreate the promotion title based on the parsed elements. In an instance in which the parsing is verified, the template, and its identified primary service, is stored for later use. As is described herein, a promotion template may then be selected for use in generating a promotion based on one or more factors further detailed hereinafter. See at least [0032]. Also: Method 200 may begin at 202 and proceed to 204, where a promotion template system may receive provider characteristic data from a mobile device, such as a provider device 110A, via an interface, from a sales system and/or the like. For example, a provider may access a secure web-based provider interface and transmit provider characteristic data to the promotion template system. The provider may transmit provider characteristic data, such as registration information, provider name, provider service category, provider location, and/or the like via a provider device 110. See at least [0036]). 
	Lidow and Ringdahl suggests a system by which advertising inventory deals may be sold by an reseller, upon which the creation and storage of templates for such advertising inventory deals can be seen as an improvement. However, Eyal demonstrates that the prior art already knew of techniques for generating and saving templates for deals based on previously received deal information. One of ordinary skill in the art could have easily applied the techniques of Eyal to the system of Lidow and Ringdahl to generate the inventory deals of Lidow. Further, one of ordinary skill in the art would have recognized that such an application of Eyal would have resulted in a system which would allow for deals to more efficiently be created (Eyal, [0006]). As such, the Application of Eyal would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl and Eyal

	Additionally, Lidow does not appear to disclose obtaining, via the user interface while the campaign is in progress, second user input comprising a parameter change corresponding to the enhanced curated deal; adjusting while the campaign is in progress, the enhanced curated deal based on the second user input to generate an adjusted curated deal without reissuing other deal identifications to the assigned buyers. 
	Keiser teaches obtaining, via the user interface while the campaign is in progress, second user input comprising a parameter change corresponding to the deal; adjusting while the campaign is in progress, the deal based on the second user input to generate an adjusted deal without reissuing other deal identifications to the assigned buyers (In FIG. 5, after the Producer accepts the deal, the System prompts the Producer to add and change project information, including the name of the project, the attached cast or crew 66, and both short 67 and long 68 descriptions. The Producer can also change the terms of the deal offered in any or all DUs at this point and, even after the DU is made available to Consumers, up until the time that the deal is fully funded. Once satisfied with the description, the Producer clicks an activate button to make the project available to potential DU Consumers. Note that changes made at this pre-funding stage may not be visible to potential DU Consumers; in contrast changes made during the funding stage may be visible to potential Consumers. See at least [0082]). 
Lidow, Ringdahl, and Eyal suggest a system which implements curated deals, upon which the claimed invention’s modification of curated deals could be considered an improvement. However, Keiser demonstrates that the prior art already knew of changing deals based on input received at an interface. One of ordinary skill in the art could have trivially applied the techniques of Keiser to the deals of Lidow, Ringdahl, and Eyal to allow for the modification of curated deals. Further, one of ordinary skill in the art would have recognized that such an application of Keiser would have resulted in an improved system for deal providers based on the inclusion of the ability to modify deal terms after the commencement of a deal. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, and Keiser. 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1), Eyal et al. (US 2020/0302488 A1), and Keiser et al. (US 2007/0185794 A1), and further in view of May et al. (US 2013/0066678 A1). 

Regarding Claim 15: Lidow, Ringdahl, Eyal, and Keiser makes obvious the above limitations. Lidow does not appear to disclose receiving, by the processing system via the user interface, a request for forecast information; providing the forecast information according to parameters associated with the curated deal and monitoring of an ad exchange; wherein the providing is responsive to the request for forecast information; and presenting, by the processing system via the user interface, the forecast information.
	However, May teaches receiving, via the user interface, a request for forecast information (At operation 310, a request for a demand forecast is received. The demand forecast may include an indication of the tactic effect to be included in the demand forecast. For example, the demand forecast may include a request that the forecast include a lift due to an in-store display (Tactic Type) where the product is displayed on an end-cap (Tactic Detail). See at least [0037]. Also: executing a query based on a selection of data items selected via a user interface. See at least [0052]); providing, the forecast information according to parameters associated with the deal and monitoring of transactions; (Operation 315 includes generating a demand forecast including a tactic lift for the requested promotional offer tactical effect. The generated demand forecast is based, at least in part, on the at least one tactic effects of the historical data received at operation 305 that contribute to the demand of the product. The demand forecast may include all of the tactics relevant to the promotion of the subject product. See at least [0038]); wherein the providing is responsive to the request for forecast information; and presenting, by the processing system via the user interface the forecast information (the generated demand forecast may be provided in a report or presentation, including texts and/or graphical representations of relative values of the demand components comprising the demand forecast at operation 320. In some embodiments, the generated demand forecast may be presented in a manner, format, and structure that are understood by a person, computer, or system, appropriate to the uses and implementations of the methods and systems disclosed herein. See at least [0039]). 
	Lidow, Ringdahl, Eyal, and Keiser suggests a system which allows sellers to create advertising inventory deals, upon which the claimed invention’s forecasting of information related to the deals can be seen as an improvement. However, May demonstrates that the prior art already knew of receiving a forecast request, providing a forecast according to the aspects of a deal and collected information, and presenting the results of the forecast. One of ordinary skill in the art could have easily applied the techniques of May to the system of Lidow, Ringdahl, Eyal, and Keiser. Further, one of ordinary skill in the art would have recognized that such an application of May would have predictably resulted in an improved system which would allow users to generate forecasts regarding their curated deals. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, Keiser, and May.

Regarding Claim 17: Lidow, Ringdahl, Eyal, Keiser, and May makes obvious the above limitations. Lidow does not appear to disclose wherein the first user input comprises margin data. As previously noted, Lidow discloses margin data (The transaction manager 112 can determine the transaction prices based on the selected bid's bid price ($1.00). By way of illustration, assume that the seller R (a reseller of the ad space 126) can take a 10% gross margin through the package deal $6789. Assume that the transaction manager 112 conducts the auction on the ad space 126 using a second-price auction mechanism. In the example of FIG. 2, the second-highest bid price among the received bids is the $0.50 bid price from the buyer C. The transaction manager 134 can assign the $0.50 second-highest bid price as the first transaction price that is payable to the publisher of the ad space 126 by the seller R. By applying the 10% gross margin, the transaction manager 134 can determine that the second transaction price payable to the seller R by the buyer A is $0.56 (=$0.50/90%). That is, the seller R gains a 10% or $0.06 margin by reselling the ad space 126 with the $0.56 sale price and the of $0.50 cost. See at least [0036]). Further, May teaches wherein the forecast information includes a recommended tactic to be utilized in the deal (the generated demand forecast may be provided in a report or presentation, including texts and/or graphical representations of relative values of the demand components comprising the demand forecast at operation 320. In some embodiments, the generated demand forecast may be presented in a manner, format, and structure that are understood by a person, computer, or system, appropriate to the uses and implementations of the methods and systems disclosed herein. See at least [0039]. Also: Some embodiments herein are associated with systems and methods for providing a demand forecast that includes an indication of the tactics or tactic effects used in a promotional offering of a product. As used herein, a tactic or tactic effect may refer to a plan or procedure for promoting the product towards a desired result (e.g, more units sold). See at least [0016]. Also: a key aspect of some demand models herein is that they reflect a tactic type and tactic details assigned to a promotion and provide an output indicative of a lift attributable to the tactic effects associated with the promotion. See at least [0034]). 
	Lidow, Ringdahl, Eyal, Keiser, and May suggests a system which allows a user to set curated deal parameters, upon which the claimed invention’s setting of a curated deal margin can be seen as an improvement. However, Lidow also recognizes that curated deals have margins. One of ordinary skill in the art could have trivially applied the input based parameter setting techniques of Lidow with the margin of Lidow. One of ordinary skill in the art would have recognized that such an application of Lidow would have resulted in an improved system which would allow curated deal makers to set the margins for their deals. As such, the application of Lidow would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, Keiser, and May.
Lidow, Ringdahl, Eyal, Keiser, and May suggests a system which provides forecast information to a user, which differs from the claimed invention by May’s general provision of tactic recommendation for a Margin tactic recommendation. However, as previously noted, Lidow also recognizes that curated deals have margins. One of ordinary skill in the art could have trivially substituted the tactics of May with a margin. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would indicate how a selected margin would impact the performance of the deal. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, Keiser, and May.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1), Eyal et al. (US 2020/0302488 A1), and Keiser et al. (US 2007/0185794 A1), and further in view of May et al. (US 2013/0066678 A1), and further in view of Collette et al. (US 2014/0006170 A1). 

Regarding Claim 16: Lidow, Ringdahl, Eyal, Keiser, and May makes obvious the above limitations. Lidow does not appear to disclose a recommended bid that is estimated to fulfill the curated deal, wherein the recommended bid is determined according to an analysis of a bid history associated with multiple buyers. However, Collette teaches a recommended bid that is estimated to fulfill the curated deal, wherein the recommended bid is determined according to an analysis of a bid history associated with multiple buyers (Estimated Winning Bid Price: This value represents a price that was estimated to win this particular auction, based on predetermined and/or historical bid data. [0121] j. See at least [0120]).
	Lidow, Ringdahl, Eyal, Keiser, and May suggests a system which provides auction information, which differs from the claimed invention by the substitution of May’s auction information for a recommended bid. However, Collette demonstrates that the prior art already knew of recommended bids. One of ordinary skill in the art could have trivially substituted the auction information of Collette for the auction information of May. One of ordinary skill in the art would have recognized that such a substitution would have resulted in a system which would provide recommended bid information. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, Keiser, May, and Collette. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lidow et al. (US 2016/0371747 A1) in view of Ringdahl (US 2014/0136344 A1) and Eyal et al. (US 2020/0302488 A1), and further in view of O’Kelley et al. (US 2017/0222940 A1). 

Regarding Claim 20: Lidow in view of Ringdahl and Eyal makes obvious the above limitations. Lidow does not appear to disclose obtaining, by the processing system, other user input indicating a buyer spending limit; and limiting, by the processing system, an amount a buyer spends on a particular curated deal of the multiple curated deals according to the buyer spending limit.  
	O’Kelley teaches obtaining, by the processing system, other user input indicating a buyer spending limit (The advertising element updater 564 receives a new line item 620 (e.g., from an ad buyer or and ad network). The line item 620 comprises one or more advertising campaigns, and a budget (e.g., a daily budget, or lifetime budge). See at least [0049]); and limiting, by the processing system, an amount a buyer spends according to the buyer spending limit (How much the line item can bid on the auction elements--i.e., the bid prices x.sub.i, is limited by available budget of the line item. Here, let S denote a budget spending pace, or a budget to be spent during a time period. S can be a number of impressions that the line item won bidding during the time period. In some implementations, S can be the total media cost (the sum of second price bids paid) for bids won during the time period. See at least [0050]). 
	Lidow, Ringdahl, and Eyal suggest a system which runs an auction where buyers place bids for advertising inventory, upon which the claimed invention’s reception of a budget and limiting of buyer bids according to a budget can be seen as an improvement. However, O’Kelley demonstrates that the prior art already knew of receiving a budget from a buyer and limiting bids according to the remaining budget of the buyer. One of ordinary skill in the art could have easily applied the techniques of O’Kelley to the auctions of Lidow to control buyer bids. One of ordinary skill in the art would have recognized that such an application of O’Kelley would have resulted in an improved system which would prevent buyers from exceeding their advertising budgets. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Lidow and the teachings of Ringdahl, Eyal, and O’Kelley. 

Response to Arguments
Applicant’s Argument Regarding 112 Rejections of claims 1-20: Claims 1, 14, and 18 have been amended to delete the language noted in the Office Action. 
Examiner’s Response: Applicant's amendments filed 12 July 2022 have been fully considered and they resolve the identified issues. The rejections under 112(a) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: 
Claims 1, 14, and 18 have been amended to define use of a “template for establishing curated deals” to improve the technology of managing the data associated with electronic advertising. 
The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally liking the use of the judicial exception to a particular technological environment. 
Examiner’s Response: Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive.
Per MPEP 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The present disclosure provides no technical details of how to implement the referenced “template.” Applicant’s disclosure appears to entirely rely on one of ordinary skill in the art’s existing understanding of how to implement a template. As such, one of ordinary skill would not recognize the incorporation of the template as providing any technical improvement. 
Given the lack of details regarding its implementation this “template” feature is not considered an “additional element” for the purposes of 101. Thus it’s present does not meaningfully limit the abstract idea because it is part of the abstract idea. Per MPEP 2106.04: “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible). 

Applicant’s Argument Regarding 103 Rejections of claims 1-20:
The cited portions of Lidow disclose a seller, a buyer, and a reseller. However, the reseller does not fulfill the role of a broker. The office action asserts at page 15 “note that Lidow expressly disclose a broker distinct from an original seller (i.e., publisher) involved in the curated deal.” Actually, the publisher in Lidow is a seller of ad space inventory. 
Examiner’s Response: Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive.
Examiner does not understand applicant’s response given that the office actually directly characterized a publisher as an original seller (“an original seller (i.e., publisher)”). A publisher being a seller does not appear to distinguish the reseller from the claimed broker, and applicant’s argument does not clarify how a reseller of Lidow is distinct from a “broker”. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
PubMatic (PubMatic Private Marketplace) describes a private marketplace for advertising inventor that allows the creation of deal templates. The reference describes this system as complete in January 2019. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2022-09-30